Citation Nr: 1802290	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for prostate cancer to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for a thyroid disability to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for mental confusion to include as secondary to a service-connected disability.  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2014 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran filed a notice of disagreement with the May 2014 rating decision which included the issues of entitlement to service connection for migraine headaches and arthritis.  The Veteran submitted a January 2016 statement which indicated he sought to withdraw those claims.  In a November 2016 letter the RO informed the Veteran that his claims for entitlement to service connection for headaches and arthritis had been withdrawn.  In addition when the Veteran submitted his December 2016 VA Form 9 he continued to indicate he was not pursuing an appeal as to the issues of entitlement to service connection migraine headaches and arthritis.  As such, the issues before the Board are as shown on the cover page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for prostate cancer.  The evidence of record does not include a diagnosis of prostate cancer, however, in a December 2016 VA Form 9 the Veteran indicated his private treatment provider performed a biopsy of his prostate in February 2017.  The Veteran's claims file does not contain the February 2017 biopsy results.  In addition, the Veteran indicated he was currently being treated by Doctors A.C., N.P., and Physician's Assistant K.R.  In September 2016 the RO requested the Veteran complete General Release for Medical Provider Information to VA forms for Doctors A.C., N.P., and K.R., P.A.  The Veteran has not yet returned these forms but did continually express in his written statements that he wished for VA to obtain these records.  As such, the Veteran should be provided an additional opportunity to provide the General Release for Medical Provider Information to VA for Doctors A.C., N.P., and K.R., P.A. and any other outstanding private treatment records should be obtained on remand. 

In addition the Veteran is seeking entitlement to service connection for a thyroid disability.  The Veteran's private medical treatment records indicate he had to have a portion of his thyroid removed in January 2011.  Additionally, the Veteran has stated repeatedly since this procedure he has experienced a raspy and weak voice.  The Veteran contends that his thyroid disability is a result of his exposure to Agent Orange in Vietnam.  The Veteran's military personnel record confirms he was stationed in Vietnam.  Given the Veteran's thyroid surgery and his statements of the perceived association between thyroid disabilities and Agent Orange exposure a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Veteran is seeking entitlement to service connection for mental confusion.  The Veteran's private treatment records indicate the Veteran's mental confusion could be a manifestation of his thyroid disability.  See October 2010 Private Treatment Record and March 2011 Private Treatment Record.  As such, the Veteran's claim of entitlement to service connection for mental confusion is inextricably intertwined with his claim for entitlement to service connection for a thyroid disability and must also be remanded. 

In addition, it appears the Veteran may continue to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the Veteran's claims file any and all outstanding VA treatment records. 

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for prostate cancer, thyroid disability, or mental confusion since service.  After securing the necessary release, take all appropriate action to obtain these records, including records from Doctors A.C., N.P., and K.R., P.A.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After the completion of the above schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any current thyroid disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed thyroid disability is etiologically related to his active service to include his Agent Orange exposure.

The examiner should specifically address whether the Veteran's described "mental confusion" is a symptom of any current thyroid disability or a separate diagnosable psychiatric condition.   

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the completion of the above if and only if the examiner found the Veteran's mental confusion is not a symptom of his thyroid disability but is a separate diagnosed psychiatric disability schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the psychiatric disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disability is etiologically related to his active service to include his Agent Orange exposure.

5.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




